Citation Nr: 1748013	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to March 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's service connection for PTSD and a lung disorder.    

In his December 2008 claim, the Veteran stated he was seeking service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran requested a hearing before the Board.  See April 2013 hearing request.  However, in March 2015, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  The Veteran filed for entitlement to service connection for PTSD and a lung disorder in December 2008.   

The Veteran states that he has PTSD related to his active duty service.  In support of his claim, the Veteran submitted a statement from his wife.  See April 2010 wife statement.  His wife describes an inability to eat at public restaurants "without making sure there is a table where the [Veteran] is facing the door" because of his "fears being around crowds."  Id.  As a result, it has also prevented them from going to family functions "like parties, weddings, or gatherings that are held out in public."  Id.  To assess the etiology of any psychiatric disorder, the RO scheduled the Veteran for VA examinations through a contractor in July and September 2009.  See October 2009 QTC Invoice.   The Veteran claims he did not attend the September 2009 appointment due to mechanical problems and was unaware of the first examination.  See April 2010 NOD.  Therefore, the Board finds good cause for missing his examination.  

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  First, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-5 criteria.  The Board notes that during the course of this appeal, the diagnostic criteria for PTSD have changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014, and this case was certified to the Board in February 2017, the provisions are applicable.  Thus, on remand, VA should confirm the address for the Veteran and schedule him for another VA examination to assess the etiology of any acquired psychiatric disorder.   
 
The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, as to PTSD in particular, the Veteran contends that his stressor took place while stationed in Germany.  Specifically, he states that he was forced to train as a "security enhancement augmentor" and dealt with a terrorist group known as "Baader Meinhof Gang."  See April 2010 NOD.  Further, he avers that he spend the last 5 months of duty in Germany doing "12 on 12 off shifts in police activities" and "[t]he constant fear of being shot at or blown up has caused [him] some hard sweat nights and 2 marriages."  Id.  In support of his in-service stressor, the Veteran submitted a certificate of training in the "security enhancement augmentor training program" completed on May 11, 1976.  Further, service personnel records show he was in Germany at least until July 1976.  See July 1976 TSGT, SSGT, and SGT Performance Report.  Nevertheless, on March 2010, the Joint Services Records Research Center (JSSRC) issued a memorandum documenting an inability to confirm the Veteran's claimed stressor.  The memorandum only referenced time spent in Germany from July 24, 1974 to July 26, 1975; as stated above, the Veteran was also in Germany from at least July 27, 1975 to July 26, 1976.  Id.  On remand, the RO should attempt to confirm the Veteran's claimed in-service stressor based on his certificate of training and time spend in Germany that was not previously accounted for in the JSSRC's memorandum.

As to the respiratory disability, the Veteran was denied service connection for a lung disorder.  See March 2010 Rating Decision.  Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. §§ 5103A(d)(2) (West 2014); 38 C.F.R. §§ 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.

In this case, the Veteran complained of chest pain in service.  See January 1974 service treatment record (STR).  In November 2000, the Veteran complained of shortness of breath and chest discomfort to a private treatment provider.  
See November 2000 STMH treatment record.  As a result, his treatment provider obtained a chest x-ray; the x-ray revealed a moderately large pneumothorax extending from the apex to the base and along the lateral wall.  Further, the Veteran claims he was exposed to asbestos while working in Germany.  Specifically, while there, he claims to have worked out of two "old portable asbestos insulated trailers, as well as [two] mobile cryogenics plants."  See April 2010 NOD.  Further, he explained that after his service in Germany, he was transferred to Lowry Air Force Base.  He has stated that he was a plumber there for six months, with the following job duties: (1) general plumbing; (2) crawling in attics; (3) crawling in tight crawl spaces; and (4) servicing basements to fix plumbing problems.  Id.  Service personnel records confirm he was at Lowry Air Force Base and worked as an "apprentice plumber".  See AF Form 100. 

There is no specific statutory guidance with regard to asbestos related claims, nor has the Secretary promulgated any regulations in regard to such claims.  Nevertheless, the M21-1 (Developing Claims for SC for Asbestos-Related Diseases) does provide guidance.  See M21-1, pt. IV, subpt. ii, §1.I.3 (last accessed on October 23, 2017).  With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  The applicable section of the M21-1 notes a Veteran's probability of asbestos exposure can be classified by military occupational specialty (MOS).  If an MOS is listed as minimal, probable, or highly probable asbestos exposure should be conceded for the purposes of scheduling an examination.  See M21-1, pt. IV, subpt. ii, § 1.I.3.d (last accessed on October 23, 2017).  
  
As the Veteran has complained of shortness of breath and chest discomfort both during and after service, been diagnosed with pneumothorax, and has alleged asbestos exposure, a medical examination is necessary to determine if the Veteran's current respiratory disability is attributable to service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Audie L. Murphy VAMC and Frank M. Tejada OPC dated from October 2016 to present.   All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Undertake any necessary development to independently verify the Veteran's described in-service stressor, to include working as a "service enhancement augmentor" in Germany from July 1964 to at least July 1966, and July 1966 to October 1966.  Such verification efforts should include contacting the National Archives and Records Administration (NARA), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency records repository deemed appropriate.  The AOJ should ensure that the entire period for which the Veteran was in Germany is encompassed, submitting multiple 60-day requests to the JSSRC if necessary.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  Further, issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.  

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination by a psychiatrist, psychologist, or other appropriately qualified examiner to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA is asked to respond to the following inquiries:
		
A.  Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since December 2008.

The examiner must address the Veteran's symptoms described by his wife, including fear of crowds.       

B.  If a diagnosis of PTSD is warranted under DSM-5, identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to consider the Veteran's reported stressor of participating as a "security enhancement augmentor" in Germany for the last six months of his tour.  The examiner is also to consider the Veteran's verified fight/assault in Germany.  See March 2009 stressor statements.    

C.  If a diagnosis of PTSD is warranted under DSM-5, is at least as likely as not that such diagnosis is related to a fear of hostile military or terrorist activity.  

The examiner is to at least consider the Veteran's reported stressor of dealing with the "Baader Meinhof Gang" and his "constant fear of being shot at or blown up."  

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

D.  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since December 2008, is it as likely as not that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

E.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

F.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

G.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
4.  After remand directive 1 is completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's breathing or respiratory problems.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  
The VA examiner is asked to respond to the following inquiries:

A.  Identify all current respiratory disabilities.

B.  Are any of the Veteran's currently diagnosed respiratory disabilities attributable or related to asbestos exposure?

C.  If not, is it at least as likely as not that the Veteran's currently diagnosed were either incurred in, or are otherwise related to, the Veteran's active duty service?

The examiner is to address the Veteran's chest pain noted in service, November 2000 x-ray results, and claims of asbestos exposure while in Germany and Lowry Air Force Base.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

D.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  As stated above, in rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

E.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

F.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After remand directive 3 is completed, readjudicate the acquired psychiatric disorder claim.  After remand directive 4 is completed, readjudicate the respiratory disability claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


